Citation Nr: 0030926	
Decision Date: 11/29/00    Archive Date: 12/06/00

DOCKET NO.  95-36 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease involving L1-2, L3-4, L4-5, and L5-S1.

2.  Entitlement to service connection for tooth extraction 
and mandible injury.

3.  Evaluation of a scar of the left upper lip, currently 
rated as noncompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

The veteran is reported to have served on active duty from 
October 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  The veteran requested a Board hearing in 
his May 1995 notice of disagreement but effectively withdrew 
this request by indicating in his September 1995 VA Form 9 
that he did not want a Board hearing.  Although the veteran 
later requested a local hearing, the record shows that he 
failed to report for the scheduled hearing.

The issue of entitlement to additional pension for a 
dependent child had been denied by the regional office.  The 
veteran appealed.  On December 18, 1997, action was taken to 
add the veteran's son as his dependent to his pension award 
as of February 1, 1996, the date when payment was initially 
authorized for him.

This final decision will be limited to the issue of the 
evaluation of a scar of the left upper lip.  The service 
connection issues will be addressed in the remand portion of 
this decision.


FINDING OF FACT

The veteran has a barely visible, one-centimeter scar on the 
left upper lip.


CONCLUSION OF LAW

The criteria for a compensable rating for a scar of the left 
upper lip have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.118, Diagnostic Codes 7800, 
7803, 7804, 7805 (2000)
REASONS AND BASES FOR FINDING AND CONCLUSION

In rating decision of April 1995, service connection was 
granted for a scar of the left side upper lip.  A 
noncompensable rating was assigned pursuant to Diagnostic 
Code 7800.  The veteran contends that he is entitled to a 
compensable rating because he has a disfiguring scar on the 
outside and the inside of his lip.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule).  38 
C.F.R. § Part 4 (2000).  The percentage ratings in the Rating 
Schedule represent, as far as can be determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
their residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1. 

This appeal arises from the original assessment of a 
disability rating.  When a veteran is awarded service 
connection for a disability and subsequently appeals the 
initial assessment of a rating for that disability, the claim 
continues to be well grounded.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

In Fenderson, it was held that evidence to be considered in 
the appeal of an initial assignment of a rating disability 
was not limited to that reflecting the then current severity 
of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In cases where an initially assigned disability 
evaluation has been disagreed with, it is possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period, a concept referred to as "staging" of ratings.  See 
Fenderson, 12 Vet. App. 119.

The service medical records show that in September 1968 the 
veteran was treated for a three-fourths inch laceration of 
the upper left lip and had six number 5 sutures.  The October 
1968 separation examination report notes a one-half inch scar 
on the left side upper lip.  VA examinations in November 1996 
and September 1999 revealed a barely visible, one centimeter 
scar on the left upper lip, almost hidden by the veteran's 
mustache.  Inside the left upper lip, the mucous membrane 
appeared to be irregular in contour and color.  The diagnoses 
were a mild, not disfiguring scar on the left upper lip, and 
a scar on the underlying mucosa.  A January 2000 VA dental 
examination revealed a small scar in the left mucosa near 
teeth 11 and 12.

In rating disfiguring scars of the head, face, or neck, a 10 
percent evaluation is warranted for moderate disfigurement.  
38 C.F.R. § 4.118, Diagnostic Code 7800.

The evidence does not show that the veteran's scar on the 
outside of the left upper lip is moderately disfiguring.  The 
service separation examination showed a one-half inch left 
side upper lip scar.  The VA examinations showed that the 
scar was barely visible.  Accordingly, a 10 percent rating is 
not warranted.  In addition, the evidence does not show that 
the scar is poorly nourished with repeated ulceration, tender 
and painful, or results in limitation of function.  
Accordingly, a 10 percent rating is not warranted under 
Diagnostic Codes 7803, 7804, or 7805.


ORDER

A compensable evaluation for a scar of the left upper lip is 
denied.  To this extent, the veteran's appeal is denied.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

The veteran is also seeking service connection for 
degenerative disc disease involving L1-2, L3-4, L4-5, and L5-
S1.  The veteran has contended that he injured his low back 
in an automobile accident in Norfolk, VA in July 1967.  The 
veteran's representative, after noting that the veteran's 
service medical records are silent with respect to a back 
disorder, has requested that the veteran's claim be remanded 
as the police records are needed to prove the occurrence of 
both the back injury and head trauma, resulting in the jaw 
injury and tooth extractions.

In accordance with the above, the veteran's claims for 
service connection will be REMANDED to the RO for the 
following action:

1.  The RO should determine what 
assistance is to be provided the veteran 
pursuant to the revisions and additions 
to chapter 51 of title 38 as enacted by 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This should include, after 
obtaining any necessary authorization, 
requesting from the appropriate 
authorities, the police records 
pertaining to the veteran's reported 
automobile accident in July 1967.  All 
documents obtained should be associated 
with the veteran's claims file.

2.  Following completion of the above, 
the RO should readjudicate the veteran's 
claims for service connection for 
degenerative disc disease involving L1-2, 
L3-4, L4-5, and L5-S1 and for tooth 
extraction and mandible injury.  If the 
determination made with respect to the 
any of these issues is unfavorable to the 
veteran, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  They should be 
afforded the appropriate period of time 
in which to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action is required by the veteran until he receives further 
notice.  The purpose of this REMAND is to ensure due process 
and secure clarifying information.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	John E. Ormond, Jr.
	Veterans law Judge
Board of Veterans' Appeals

 
- 7 -


- 7 -


